Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s initial application filed 16 April 2021.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement filed 16 April 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogura (JP 11-156811).
Regarding claim 16, Ogura discloses a flat drill bit (figures 1 and 2; at least cutting blades 8 are flat), comprising: a stem body 1; a cut flute part 2/3 extending axially from an end of the stem body; and a threaded guiding part 6 extending axially from an end of the cut flute part opposing the stem body, wherein the stem body, the cut flute part, and the threaded guiding part are integrally formed with each other, wherein the cut flute part is defined with two longitudinal grooves 5 which are radially opposite to each other relative to a longitudinal central axis of the flat drill bit, wherein the cut flute part is formed with a cutting edge 8 at the end of the cut flute part, and observed in an axial view of the flat drill bit, the cutting edge is inclined at an angle of less than 90 degrees relative to the longitudinal central axis towards the stem body (see figures 1 and 2).
Regarding claim 17, Ogura discloses wherein the two longitudinal grooves 5 are radially concave and at least partially extend along the longitudinal central axis in a spiral manner (see figure 1).
Regarding claim 18, Ogura discloses wherein the cut flute part 2/3 is formed by two longitudinal wings 2/3 which are rotationally symmetrical to each other about the longitudinal central axis of the flat drill bit, and each longitudinal wing is formed with the cutting edge 8 at the end of the cut flute part.
Regarding claim 19, Ogura discloses wherein at least a portion of each longitudinal wing 2/3 is configured in such a way that observed in a cross-section perpendicular to the longitudinal central axis, each wing tapers radially outward from the longitudinal central axis (see figure 2c).

Allowable Subject Matter
Claims 1-15 are allowed.   Claim 1 is the independent claim.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is U.S. Patent 5,697,738 to Stone et al., which discloses a flat drill bit 10’ comprising: a stem body 12’/57’; a substantially flat-shaped cut flute part 18’ extending axially from an end of the stem body; and a threaded guiding part 30’ extending axially from an end of the cut flute part, wherein the cut flute part includes two longitudinal wings 20’which are rotationally symmetrical to each other about a longitudinal central axis of the flat drill bit, wherein each longitudinal wing of the two longitudinal wings is formed with a cutting edge 34’ at the end of the cut flute part.  
Suffice it to say, the patent to Stone et al. does not disclose “wherein, when the flat drill bit rotates, a rotating trajectory profile caused by the cutting edge of each longitudinal wing is inclined towards the stem body and is at an angle relative to the longitudinal central axis in a range between 84 degrees and 86 degrees” as claimed in independent claim 1, and as such does not anticipate the instant invention as disclosed in independent claim 1.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Stone et al., and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        26 July 2022